       Case 19-23854           Doc 27      Filed 12/06/19 Entered 12/06/19 09:45:15                         Desc Main
                                             Document     Page 1 of 1



                               IN THE UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION


 In re: Cynthia Sashington                                     )            Case No. 19-23854
                                                               )
                                                               )            Chapter 13
                                                               )
 SSN: XXX-XX- 6078                             Debtors         )            Honorable A. Benjamin Goldgar



                               ORDER TO EMPLOYER TO PAY THE TRUSTEE

 To: Intelycare
     1515 Hancock St., Ste. 203
     Quincy, MA 02169

        Attn: Payroll Department

 WHEREAS, the above named debtor has VXEPLWWHG a plan to pay his/her debts out of his/her future earnings,
 and by his/her plan submits all of his/her future earnings to the supervision and control of this Court for the
 purpose of carrying out the Plan:

 NOW IT IS THEREFORE ORDERED, that until further order of this Court,BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB,
                                                                            Intelycare
 employer of BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB,
             Cynthia Sashington                    deduct from the earnings of the debtor the sum of $BBBBBBBBBBBB
                                                                                                        670.00
 each month beginning on the next pay day following the receipt of this order and to pay the sum so deducted to ,
 Glenn Stearns, Trustee at least once a month at the following address:

                                        Glenn Stearns Chapter 13 Trustee
                                                    P.O. Box 2368
                                               Memphis, TN 38101-2368

 IT IS FURTHER ORDERED, that the employer shall stop or change the deduction upon written notice from the
 Trustee;

 IT IS FURTHER ORDERED, that the employer shall notify the Trustee if the employment of the debtor is
 terminated and the reason for such termination;

 IT IS FURTHER ORDERED, that all earnings of the debtor, except amounts required to be withheld by the
 provisions of Federal or State law or for insurance, pension or union dues, be paid to the debtor and that no
 deduction other than authorized or directed by this order be made by the employer.
                                                               )257+(&2857



 Date                     12/6/2019                                                                     MO'

 Entered:
                                                                Jeffrey Allsteadt, Clerk, United States Bankruptcy Court

'HEWRURUAttorney Signature______________________
                            /s/ Megan Hayes, Attorney                                         12/05/2019
                                                                                         Date:BBBBBBBBBBBBBBB

  ✔     ,DJUHHWRHQWU\RIWKLVRUGHUZLWKRXWIXUWKHUQRWLFHRUKHDULQJ

       Check this box if the debtor has agreed to the entry of this order without further notice or hearing through Section
       I of the Chapter 13 Plan.
'PSN/P
